IN THE MATTER OF THE PETITION * IN THE
FOR REINSTATEMENT OF *
CAROLYN M. HOLT TO THE * COURT OF APPEALS
BAR OF MARYLAND *
* OF MARYLAND
*
* Misc. Docket AG
* No. 83
* September Term, 2014
M

The Court having considered the Petition for Reinstatement of Carolyn M. Holt
and the response ﬁled thereto by the Attorney Grievance Commission in the above
captioned case, it is this 26th day of March, 2015

ORDERED, by the Court of Appeals of Maryland, a majority of the Court
concurring, that the petition be, and it is hereby, GRANTED, and the petitioner Carolyn
M. Holt is hereby, reinstated by this Court to the practice of law in Maryland, and it is
further

ORDERED, that the Clerk of this Court shall replace the name of Carolyn M.
Holt on the register of the attorneys in this Court and certify that fact to the Trustees of

the Client Protection Fund and to the Clerks of all judicial tribunals in this State.

/s/ Mary Ellen Barbera
Chief Judge